
	
		II
		111th CONGRESS
		2d Session
		S. 3864
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2010
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To remove a portion of the distinct population segment of
		  the Rocky Mountain gray wolf from the list of threatened species or the list of
		  endangered species published under the Endangered Species Act of 1973, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Restoring State Wildlife
			 Management Act of 2010.
		2.Status of Rocky
			 Mountain gray wolf as endangered or threatened species
			(a)DefinitionsIn
			 this section:
				(1)Covered Rocky
			 Mountain gray wolf of the State of IdahoThe term covered
			 Rocky Mountain gray wolf of the State of Idaho means any Rocky Mountain
			 gray wolf that is located in the State of Idaho.
				(2)Covered Rocky
			 Mountain gray wolf of the State of MontanaThe term covered
			 Rocky Mountain gray wolf of the State of Montana means any Rocky
			 Mountain gray wolf that is located in the State of Montana.
				(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)Status of Rocky
			 Mountain gray wolf
				(1)Status of
			 covered Rocky Mountain gray wolf of the State of Idaho
					(A)In
			 generalNotwithstanding section 4 of the Endangered Species Act
			 of 1973 (7 U.S.C. 1533), the inclusion of the covered Rocky Mountain gray wolf
			 of the State of Idaho on any list of endangered or threatened species under
			 section 4(c)(1) of that Act (7 U.S.C. 1533(c)(1)) shall have no force or
			 effect.
					(B)Effective
			 dateSubparagraph (A) shall take effect on the date on which the
			 Secretary certifies to Congress that the Secretary has approved a State
			 management plan for the maintenance of Rocky Mountain gray wolf populations
			 with respect to the State of Idaho.
					(2)Status of
			 covered Rocky Mountain gray wolf of the State of Montana
					(A)In
			 generalNotwithstanding section 4 of the Endangered Species Act
			 of 1973 (7 U.S.C. 1533), the inclusion of the covered Rocky Mountain gray wolf
			 of the State of Montana on any list of endangered or threatened species under
			 section 4(c)(1) of that Act (7 U.S.C. 1533(c)(1)) shall have no force or
			 effect.
					(B)Effective
			 dateSubparagraph (A) shall take effect on the date on which the
			 Secretary certifies to Congress that the Secretary has approved a State
			 management plan for the maintenance of Rocky Mountain gray wolf populations
			 with respect to the State of Montana.
					
